DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 22 August 2022, with respect to the rejection(s) of claim(s) 8-21 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,925,264 and US 11,278,623 (described below).

Status of Claims
Claims 8, 13, 16, 18, 20-21 have been amended. Claims 1-7 are canceled.  Claims 8-21 are pending and presented for examination herein.

Specification
The amendment of the specification filed on 22 August 2022 is accepted and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/22/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.


Terminal Disclaimer
The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,765,640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 11, 14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,925,264 (cited in IDS filed 11/04/2020, hereafter ‘264) in view of TSURUDA (EP1238664 A1, cited in IDS filed 11/04/2020).
Regarding claims 8, 11 and 16; claim 1 of ‘264 recites a method of treating pain in a human comprising applying a non-aqueous patch the human, the patch comprising 0.5 to 7 mass % lidocaine, and a dissolving agent consisting essentially of an organic acid and a polyalcohol, which are contained in a plaster, wherein the amount of lidocaine is 0.1 to 1 mg/cm2 of the plaster, and wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine.  Claim 2 of ‘264 recites that the organic acid is isostearic acid, claim 3 of ‘264 recites that the polyalcohol is dipropylene glycol.  Claim 5, of ‘264 recites that the plaster is adhered to a polyester woven fabric.
Regarding claim 19, claim 6 of ‘264 recites that the lidocaine is completely dissolved in the dissolving agent.
The claims of ‘264 do not specifically recite a support with a strength of 50% stretched to longitudinal direction is less than 2,000g/50mm and of biaxially-oriented stretch cloth (e.g. claim 8) and an adhesive power of from 0.4N/width 25 mm to 5N/width 25mm (e.g. claim 14).  The deficiency is made up for by the teachings of Tsuruda.
Tsuruda is primarily directed towards a patch with less skin stimulation, excellent in storage stability and heat stability and having favorable tack during use (abstract).
Regarding claim 8, Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 2 g/mm to about 20 g/mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  The amount of 0.98 to 14.71 N/5 cm of 50% elongation of the support lies inside the range of “less than 2,000 g/50mm” (e.g. less than about 40 g/mm) recited in claim 8.  Thus, the claim is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).
Regarding claim 14, Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm) (paragraph [0010]).  The tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm) overlaps the range of “from 0.4N/width 25 mm to 5n/with 25mm” recited in claim 2.  Thus, the claim is rendered prima facie obvious.  See MPEP 2144.05 (quoted supra).  Tsuruda teaches that the tack (e.g. adhesive power) allows tack for a long time on skins and avoids pains upon peeling (paragraph [0020]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin area of the body experiencing pain of a human, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); and wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm).  The person of ordinary skill in the art would have been motivated to make those modifications obtain a patch for application with enhanced properties including avoidance of peeling and reduce in pain when removed by using a support using a support that is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth).  The person of ordinary skill in the art would have reasonably expected success because Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).  Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about 0.123 N/25mm to 4.90 N/25mm) (paragraph [0010]).  

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of ‘264 in view of Tsuruda as applied to claims 8, 11, 14, 16 and 19 above, and further in view of SAITOU (US 2011/0046580 A1). 
The claims of ‘264 do not specifically recite and Tsuruda does not specifically teach that the pain is muscle pain, arthritic pain or lumbar pain.  The claims of ‘264 do not specifically recite and Tsuruda does not specifically teach that the patch is applied on the back of the human.  The deficiency is made up for by the teachings of Saitou.
Saitou is primarily directed towards therapeutic patch for treating pain (abstract).
Regarding claim 9, Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
Regarding claim 10, Saitou teaches treatment of pain including in the backside (paragraph  [0142]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin area of the body experiencing pain of a human, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); and wherein the human is experiencing including lumbar pain or backside pain.  The person of ordinary skill in the art would have been motivated to make those modifications to treat specific pains including lumbar pain and backside pain which can be treated with patches used for treating pain.  The person of ordinary skill in the art would have reasonably expected success because Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).  Saitou teaches treatment of pain including in the backside (paragraph  [0142]).

Claims 12-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of ‘264 in view of Tsuruda as applied to claims 8, 11, 14, 16 and 19 above, and further in view of GALER (US 2006/0147510 A1). 
The claims of ‘264 do not specifically recite and Tsuruda does not specifically teach application of the patch for at least 12 hours.  The deficiency is made up for by the teachings of Galer.
Galer is primarily directed towards a method comprising administering an effective amount of local anesthetic to a patient to treat pain (abstract).
Regarding claims 12-13 and 15, Galer teaches application for a period of including 12 hours per day for treatment of pain (paragraphs [0037] and [0043]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin area of the body experiencing pain of a human, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); and wherein the patch is applied for a period of including 12 hours.  The person of ordinary skill in the art would have been motivated to make those modifications to treat pain lasting for a long periods of time and which may gradually return by including applying the patch for 12 hours.  The person of ordinary skill in the art would have reasonably expected success because Galer teaches application for a period of including 12 hours per day for treatment of pain (paragraphs [0037] and [0043]).
Regarding recitation of “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%” (e.g. claim 12), “the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%” (e.g. claim 13), and “release ratio of lidocaine from the plaster is more than 6%, after 12 hours attachment to the skin” (e.g. claim 15), the method which is prima facie obvious in light of the claims of ‘264 and the teachings of Tsuruda and Galer, contains the same method steps as the instantly claimed method.  Thus, the method which is prima facie obvious in light of the claims of ‘264 and the teachings of Tsuruda and Galer (described above), necessarily possesses the same characteristics as the instantly claimed method, e.g., area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%; amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%; and release ratio of lidocaine from the plaster is more than 6%, after 12 hours attachment to the skin.



Claims 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of ‘264 in view of Tsuruda as applied to claims 8, 11, 14, 16 and 19 above, and further in view of UCHIDA (US 2009/0004255 A1, cited in IDS filed 11/04/2020) and OWAKI (US 6,953,590 B1; Patent date of 11 October 2005; cited in IDS filed 11/04/2020). 
Regarding claims 17-18, claim 10 of ‘264 recites that the patch further comprises an elastomer.  Claim 11 of ‘264 recites that the elastomer consists of polyisobutylene and styrene isoprene rubber.  Claim 12 of ‘264 recites that the patch further comprises a tackifier resin.  Claim 13 of ‘264 recites that the patch further comprises liquid paraffin.  The deficiencies are made up for by the teachings of Uchida and Owaki.
Uchida is primarily directed towards adhesive patches containing and adhesive layer containing a drug (abstract).
Regarding claim 17-18, Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).
Owaki is primarily directed towards a preparation for transdermal absorption which is suited for alleviating lasting pains caused by herpes zoster or postherpetic neuralgia (abstract).
Regarding claims 17-18, Owaki discloses a preparation for transdermal absorption comprising a backing supporting a nonaqueous adhesive mass (e.g. plaster) (column 4, lines 7-15).  Owaki discloses that the local anesthetic includes lidocaine (column 3, lines 53-54).  Owaki discloses that the resin acts a tackifier component (column 4, lines 3-4).   Owaki discloses that the adhesive mass composition (e.g. plaster) comprises a filler including silicic acid that helps retain the thickness of the adhesive mass and/or prevent the adhesive mass from becoming excessively soft and flexible and permeating through the backing (column 5, lines 55-61).  Owaki discloses that an antioxidant including dibutylhydroxytoluene is added to the adhesive mass composition (e.g. plaster) (column 5, lines 63-67).
Uchida is primarily directed towards adhesive patches containing and adhesive layer containing a drug (abstract).
Regarding claim 17-18, Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).
Regarding claim 20, which is directed to the order of combining lidocaine, polyalcohol, organic acid, elastomer terpene resin, a filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene, the selection of order of performing process steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04 (IV)(C).  Thus, without a showing of unexpected results, the order of combining lidocaine, polyalcohol, organic acid, elastomer terpene resin, filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene is prima facie obvious.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin area of the body experiencing pain of a human, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine, a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol, an elastomer, a terpene resin, a filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene; wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); and wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm).  The person of ordinary skill in the art would have been motivated to make those modifications obtain a patch for application with that has antioxidant properties by adding antioxidant including dibutylhydroxytoluene and a patch for application that has properties of including retention of the thickness of the adhesive mass and/or prevention of the adhesive mass from becoming excessively soft and flexible and permeating through the backing by including a filler including light anhydrous silicic acid.  The person of ordinary skill in the art would have reasonably expected success because Owaki discloses a preparation for transdermal absorption comprising a backing supporting a nonaqueous adhesive mass (e.g. plaster) (column 4, lines 7-15).  Owaki discloses that the local anesthetic includes lidocaine (column 3, lines 53-54).  Owaki discloses that the resin acts a tackifier component (column 4, lines 3-4).   Owaki discloses that the adhesive mass composition (e.g. plaster) comprises a filler including silicic acid that helps retain the thickness of the adhesive mass and/or prevent the adhesive mass from becoming excessively soft and flexible and permeating through the backing (column 5, lines 55-61).  Owaki discloses that an antioxidant including dibutylhydroxytoluene is added to the adhesive mass composition (e.g. plaster) (column 5, lines 63-67).  Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,925,264 (cited in IDS filed 11/04/2020, hereafter ‘264) in view of TSURUDA (EP1238664 A1, cited in IDS filed 11/04/2020), GALER (US 2006/0147510 A1) and SAITOU (US 2011/0046580 A1).
Regarding claims 21; claim 1 of ‘264 recites a method of treating pain in a human comprising applying a non-aqueous patch the human, the patch comprising 0.5 to 7 mass % lidocaine, and a dissolving agent consisting essentially of an organic acid and a polyalcohol, which are contained in a plaster, wherein the amount of lidocaine is 0.1 to 1 mg/cm2 of the plaster, and wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine.  Claim 2 of ‘264 recites that the organic acid is isostearic acid, claim 3 of ‘264 recites that the polyalcohol is dipropylene glycol.  Claim 5, of ‘264 recites that the plaster is adhered to a polyester woven fabric.
The claims of ‘264 do not specifically recite a support with a strength of 50% stretched to longitudinal direction is less than 2,000g/50mm and of biaxially-oriented stretch cloth.  The claims of ‘264 do not specifically recite that the pain is muscle pain, arthritic pain or lumbar pain.  The claims of ‘264 do not specifically recite application of the patch for at least 12 hours.  The deficiencies are made up for by the teachings of Tsuruda, Galer and Saitou.
Tsuruda is primarily directed towards a patch with less skin stimulation, excellent in storage stability and heat stability and having favorable tack during use (abstract).
Regarding claim 21, Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 2 g/mm to about 20 g/mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  The amount of 0.98 to 14.71 N/5 cm of 50% elongation of the support lies inside the range of “less than 2,000 g/50mm” (e.g. less than about 40 g/mm) recited in claim 8.  Thus, the claim is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).
Galer is primarily directed towards a method comprising administering an effective amount of local anesthetic to a patient to treat pain (abstract).
Regarding claim 21, Galer teaches application for a period of including 12 hours per day for treatment of pain (paragraphs [0037] and [0043]).
Saitou is primarily directed towards therapeutic patch for treating pain (abstract).
Regarding claim 21, Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to a method for treating pain comprising application of a non-aqueous patch to a skin area of the body experiencing pain of a human, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the proportion of dissolving agent to lidocaine is 0.5 to 5 mass % of dissolving agent relative to 1 mass % of lidocaine; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); wherein the human is experiencing including lumbar pain; and wherein the patch is applied for a period of including 12 hours.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain a patch for application with enhanced properties including avoidance of peeling and reduce in pain when removed by using a support using a support that is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); 2) to treat specific pains including lumbar pain which can be treated with patches used for treating pain; and 3) to treat pain lasting for a long periods of time and which may gradually return by including applying the patch for 12 hours.  The person of ordinary skill in the art would have reasonably expected success because Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).  Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about 0.123 N/25mm to 4.90 N/25mm) (paragraph [0010]).  Galer teaches application for a period of including 12 hours per day for treatment of pain (paragraphs [0037] and [0043]).  Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
Regarding recitation of “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%” and “the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%”, the method which is prima facie obvious in light of the claims of ‘264 and the teachings of Tsuruda, Galer and Saitou, contains the same method steps as the instantly claimed method.  Thus, the method which is prima facie obvious in light of the claims of ‘264 and the teachings of Tsuruda, Galer and Saitou (described above), necessarily possesses the same characteristics as the instantly claimed method, e.g., area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90% and amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%.
Claims 8, 11-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,278,623 (cited in IDS filed 08/22/2022, hereafter ‘623) in view of TSURUDA (EP1238664 A1, cited in IDS filed 11/04/2020).
Regarding claims 8, 11-13 and 15, claim 1 of ‘623 recites a method of treating pain in an individual in need thereof, comprising applying a non-aqueous patch to the skin of the individual in need thereof, wherein the non-aqueous patch comprises a plaster comprising lidocaine, a dissolving agent, and an elastomer, wherein, the plaster comprises 0.5 to 7 mass % lidocaine and 1.435 to 9.1 mass % dissolving agent, the dissolving agent comprises dipropylene glycol and isostearic acid, and the isostearic acid is present in the plaster in an amount of 1.4 to 2.1 mass %.  Claim 15 of ‘623 recites that the plaster is held by a substrate including fabric.  Claim 18 of ‘623 recites that the non-aqueous patch is applied to the individual in need thereof for including 12 hours.
Regarding claim 16, claim 8 of ‘623 recites that the lidocaine amount is 0.1 to 1 mg/cm2.
Regarding claim 19, claim 10 of ‘623 recites that the lidocaine is completely dissolved in the dissolving agent.
The claims of ‘623 do not specifically recite a support with a strength of 50% stretched to longitudinal direction is less than 2,000g/50mm and of biaxially-oriented stretch cloth (e.g. claim 8) and an adhesive power of from 0.4N/width 25 mm to 5N/width 25mm (e.g. claim 14).  The deficiencies are made up for by the teachings of Tsuruda.
Tsuruda is primarily directed towards a patch with less skin stimulation, excellent in storage stability and heat stability and having favorable tack during use (abstract).
Regarding claim 8, Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 2 g/mm to about 20 g/mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  The amount of 0.98 to 14.71 N/5 cm of 50% elongation of the support lies inside the range of “less than 2,000 g/50mm” (e.g. less than about 40 g/mm) recited in claim 8.  Thus, the claim is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).
Regarding claim 14, Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm) (paragraph [0010]).  The tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm) overlaps the range of “from 0.4N/width 25 mm to 5n/with 25mm” recited in claim 2.  Thus, the claim is rendered prima facie obvious.  See MPEP 2144.05 (quoted supra).  Tsuruda teaches that the tack (e.g. adhesive power) allows tack for a long time on skins and avoids pains upon peeling (paragraph [0020]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin of an individual in need thereof, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the plaster comprises 1.435 to 9.1 mass % dissolving agent; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); and wherein the patch is applied to the individual in need thereof for including 12 hours.  The person of ordinary skill in the art would have been motivated to make those modifications obtain a patch for application with enhanced properties including avoidance of peeling and reduce in pain when removed by using a support using a support that is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth).  The person of ordinary skill in the art would have reasonably expected success because Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).  Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about 0.123 N/25mm to 4.90 N/25mm) (paragraph [0010]).  
Regarding recitation of “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%” (e.g. claim 12), “the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%” (e.g. claim 13), and “release ratio of lidocaine from the plaster is more than 6%, after 12 hours attachment to the skin” (e.g. claim 15), the method which is prima facie obvious in light of the claims of ‘623 and the teachings of Tsuruda, contains the same method steps as the instantly claimed method.  Thus, the method which is prima facie obvious in light of the claims of ‘623 and the teachings of Tsuruda (described above), necessarily possesses the same characteristics as the instantly claimed method, e.g., area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%; amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%; and release ratio of lidocaine from the plaster is more than 6%, after 12 hours attachment to the skin.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of ‘623 in view of Tsuruda as applied to claims 8, 11-16 and 19 above, and further in view of SAITOU (US 2011/0046580 A1). 
The claims of ‘623 do not specifically recite and Tsuruda does not specifically teach that the pain is muscle pain, arthritic pain or lumbar pain.  The claims of ‘264 do not specifically recite and Tsuruda does not specifically teach that the patch is applied on the back of the human.  The deficiency is made up for by the teachings of Saitou.
Saitou is primarily directed towards therapeutic patch for treating pain (abstract).
Regarding claim 9, Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
Regarding claim 10, Saitou teaches treatment of pain including in the backside (paragraph  [0142]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin of an individual in need thereof, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the plaster comprises 1.435 to 9.1 mass % dissolving agent; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); wherein the patch is applied to the individual in need thereof for including 12 hours; and wherein the human is experiencing including lumbar pain or backside pain.  The person of ordinary skill in the art would have been motivated to make those modifications to treat specific pains including lumbar pain and backside pain which can be treated with patches used for treating pain.  The person of ordinary skill in the art would have reasonably expected success because Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).  Saitou teaches treatment of pain including in the backside (paragraph  [0142]).

Claims 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of ‘623 in view of Tsuruda as applied to claims 8, 11-16 and 19 above, and further in view of UCHIDA (US 2009/0004255 A1, cited in IDS filed 11/04/2020) and OWAKI (US 6,953,590 B1; Patent date of 11 October 2005; cited in IDS filed 11/04/2020). 
Regarding claims 17-18, claim 1 of ‘263 recites that the plaster comprises an elastomer.  Claim 2 of ‘623 recites that the elastomer consists of polyisobutylene and styrene isoprene rubber.  Claim 5 of ‘623 recites that the patch further comprises a terpene resin.  Claim 14 of ‘623 recites that the patch further comprises liquid paraffin.  The deficiencies are made up for by the teachings of Uchida and Owaki.
Uchida is primarily directed towards adhesive patches containing and adhesive layer containing a drug (abstract).
Regarding claim 17-18, Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).
Owaki is primarily directed towards a preparation for transdermal absorption which is suited for alleviating lasting pains caused by herpes zoster or postherpetic neuralgia (abstract).
Regarding claims 17-18, Owaki discloses a preparation for transdermal absorption comprising a backing supporting a nonaqueous adhesive mass (e.g. plaster) (column 4, lines 7-15).  Owaki discloses that the local anesthetic includes lidocaine (column 3, lines 53-54).  Owaki discloses that the resin acts a tackifier component (column 4, lines 3-4).   Owaki discloses that the adhesive mass composition (e.g. plaster) comprises a filler including silicic acid that helps retain the thickness of the adhesive mass and/or prevent the adhesive mass from becoming excessively soft and flexible and permeating through the backing (column 5, lines 55-61).  Owaki discloses that an antioxidant including dibutylhydroxytoluene is added to the adhesive mass composition (e.g. plaster) (column 5, lines 63-67).
Uchida is primarily directed towards adhesive patches containing and adhesive layer containing a drug (abstract).
Regarding claim 17-18, Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).
Regarding claim 20, which is directed to the order of combining lidocaine, polyalcohol, organic acid, elastomer terpene resin, a filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene, the selection of order of performing process steps is prima facie obvious in the absence of new or unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04 (IV)(C).  Thus, without a showing of unexpected results, the order of combining lidocaine, polyalcohol, organic acid, elastomer terpene resin, filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene is prima facie obvious.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to perform a method for treating pain comprising application of a non-aqueous patch to a skin of an individual in need thereof, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol, an elastomer, a terpene resin, a filler including light anhydrous silicic acid and antioxidant including dibutylhydroxytoluene; wherein the plaster comprises 1.435 to 9.1 mass % dissolving agent; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); and wherein the patch is applied to the individual in need thereof for including 12 hours.  The person of ordinary skill in the art would have been motivated to make those modifications obtain a patch for application with that has antioxidant properties by adding antioxidant including dibutylhydroxytoluene and a patch for application that has properties of including retention of the thickness of the adhesive mass and/or prevention of the adhesive mass from becoming excessively soft and flexible and permeating through the backing by including a filler including light anhydrous silicic acid.  The person of ordinary skill in the art would have reasonably expected success because Owaki discloses a preparation for transdermal absorption comprising a backing supporting a nonaqueous adhesive mass (e.g. plaster) (column 4, lines 7-15).  Owaki discloses that the local anesthetic includes lidocaine (column 3, lines 53-54).  Owaki discloses that the resin acts a tackifier component (column 4, lines 3-4).   Owaki discloses that the adhesive mass composition (e.g. plaster) comprises a filler including silicic acid that helps retain the thickness of the adhesive mass and/or prevent the adhesive mass from becoming excessively soft and flexible and permeating through the backing (column 5, lines 55-61).  Owaki discloses that an antioxidant including dibutylhydroxytoluene is added to the adhesive mass composition (e.g. plaster) (column 5, lines 63-67).  Uchida teaches an adhesive patch for external use comprising a filler and that the filler includes light anhydrous silicic acid (paragraph [0049]).

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,278,623 (cited in IDS filed 08/22/2022, hereafter ‘623) in view of TSURUDA (EP1238664 A1, cited in IDS filed 11/04/2020), GALER (US 2006/0147510 A1) and SAITOU (US 2011/0046580 A1).
Regarding claims 21; claim 1 of ‘623 recites a method of treating pain in an individual in need thereof, comprising applying a non-aqueous patch to the skin of the individual in need thereof, wherein the non-aqueous patch comprises a plaster comprising lidocaine, a dissolving agent, and an elastomer, wherein, the plaster comprises 0.5 to 7 mass % lidocaine and 1.435 to 9.1 mass % dissolving agent, the dissolving agent comprises dipropylene glycol and isostearic acid, and the isostearic acid is present in the plaster in an amount of 1.4 to 2.1 mass %.  Claim 15 of ‘623 recites that the plaster is held by a substrate including fabric.  Claim 18 of ‘623 recites that the non-aqueous patch is applied to the individual in need thereof for including 12 hours.
The claims of ‘623 do not specifically recite a support with a strength of 50% stretched to longitudinal direction is less than 2,000g/50mm and of biaxially-oriented stretch cloth.  The claims of ‘623 do not specifically recite that the pain is muscle pain, arthritic pain or lumbar pain.  The deficiencies are made up for by the teachings of Tsuruda and Saitou.
Tsuruda is primarily directed towards a patch with less skin stimulation, excellent in storage stability and heat stability and having favorable tack during use (abstract).
Regarding claim 21, Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 2 g/mm to about 20 g/mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  The amount of 0.98 to 14.71 N/5 cm of 50% elongation of the support lies inside the range of “less than 2,000 g/50mm” (e.g. less than about 40 g/mm) recited in claim 8.  Thus, the claim is rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).
Saitou is primarily directed towards therapeutic patch for treating pain (abstract).
Regarding claim 21, Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to a method for treating pain comprising application of a non-aqueous patch to a skin of an individual in need thereof, wherein the non-aqueous patch comprises a plaster further comprising 0.5 to 7 mass % lidocaine and a dissolving agent consisting essentially of an organic acid including isostearic acid and a polyalcohol including dipropylene glycol; wherein the plaster comprises 1.435 to 9.1 mass % dissolving agent; wherein the non-aqueous patch further comprises a fabric (e.g. support) holding the plaster; wherein the fabric (e.g. support) is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); wherein the fabric has a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about .5 to 20 g/mm which is calculated to about 0.123 N/25mm to 4.90 N/25mm); and wherein the patch is applied to the individual in need thereof for including 12 hours; wherein the human is experiencing including lumbar pain.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to obtain a patch for application with enhanced properties including avoidance of peeling and reduce in pain when removed by using a support using a support that is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth); and 2) to treat specific pains including lumbar pain which can be treated with patches used for treating pain.  The person of ordinary skill in the art would have reasonably expected success because Tsuruda teaches a patch comprising a support made of including woven fabrics (e.g. cloth) (paragraph [0002]).  Tsuruda teaches that the support is stretchable with a load on 50% elongation of the support of from 0.98 to 14.71 N/5 cm (e.g. about 100 g/50mm to about 1500 g/50mm) both in directions of the longer side and the shorter side (e.g. biaxially-oriented stretch cloth) (paragraph [0029]).  Tsuruda teaches that when the load on 50% elongation of the support is less than the lower limit, the laminate loses so-called stiffness, so that the patch can no more be supported firmly tending to cause a difficulty in obtaining favorable feeling upon use in the appending operation.  On the other hand, when the load upon 50% elongation of the support exceeds the upper limit, conformity with skins becomes insufficient and it tends to be peeled easily even by slight movement in a case of appending to joints or faces (paragraph [0029]).  Tsuruda teaches a tack (e.g. adhesive power) of from 5 to 200 g/10 mm (e.g. about 0.123 N/25mm to 4.90 N/25mm) (paragraph [0010]).  Saitou teaches treating pain including lumbar pain with a patch (paragraph [0109]).
Regarding recitation of “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%” and “the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%”, the method which is prima facie obvious in light of the claims of ‘623 and the teachings of Tsuruda and Saitou, contains the same method steps as the instantly claimed method.  Thus, the method which is prima facie obvious in light of the claims of ‘623 and the teachings of Tsuruda and Saitou (described above), necessarily possesses the same characteristics as the instantly claimed method, e.g., area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90% and amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634